Citation Nr: 1447566	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  11-28 850A	)	DATE
	)
	)


THE ISSUES

1. Whether there was Clear and Unmistakable Error (CUE) in a September 1996 Board decision which denied service connection for posttraumatic stress disorder (PTSD).

2. Whether there was CUE in an August 2011 Board decision which denied an effective date earlier than April 7, 2009 for the grant of service connection for PTSD.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel





FINDINGS OF FACT

1. The Veteran in this case served on active duty from July 1968 to July 1970.

2. The Moving Party's claims for CUE in the aforementioned Board decisions of September 1996 and August 2011, and statements in support thereof are conclusory and do not aver any fundamental error, including any relevant misapplication of law and/or oversight of applicable fact, and therefore categorically do not set forth cognizable error in the prior Board decisions.


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision of a decision based on Clear and Unmistakable Error have not been met, the motion must be dismissed without prejudice to refiling. 38 C.F.R. § 20.1404(b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision issued by the Board is final. 38 U.S.C.A. §§ 7103, 7104(a) (West 2002 & Supp. 2014); 38 C.F.R. §§ 20.1100, 20.1104(a)(1) (2014). Previous determinations of the Board that are final and binding will be accepted as correct in the absence of CUE. 38 C.F.R. § 3.105(a). All final Board decisions are subject to revision on the basis of CUE except for those which have been appealed to and decided by the U.S. Court of Appeals for Veterans Claims (Court), and decisions on issues which have subsequently been decided by the Court. 38 C.F.R. § 20.1400(b) (emphasis added).

The Court has promulgated a three-pronged test used to determine whether CUE was in a prior decision: (1) it must be determined whether either the correct facts, as they were known at the time, were not before the adjudicator (that is, more than a simple disagreement as to how the facts were weighed and evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and (3) a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question. See Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

CUE is defined as a very specific and rare kind of error. "It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable." See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

A motion for revision of a Board decision based on Clear and Unmistakable Error must set forth clearly and specifically the alleged Clear and Unmistakable Error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error. Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement. Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling. 38 C.F.R. § 20.1404(b) (2014).

In this matter, the Moving Party's claims for CUE in the prior Board decisions of September 1996 and August 2011 are limited in scope to generalized assertions that do not identify any cognizable error in these decisions. 
Through November 2011 correspondence, the Moving Party stated that "[b]ased on [a private physician's report written after the August 2011 Board decision], and SMR's, and see claims in record; I am submitting new and material evidence to support my claim for clear and unmistakable errors on prior rating decisions not granting me [service connection] for PTSD, for earlier effective date of the grant of [service connection] and retroactive payments." 

Unfortunately, the foregoing does not identify any error within the Board's September 1996 and August 2011 decisions, whether misapplication of law or misapprehension of fact, which would have resulted in a manifestly different outcome, but presents merely a non-specific and overly broad assertion of error. Inasmuch as the Moving Party proffers "new and material evidence" that would ostensibly substantiate an earlier effective date for service connection for PTSD than April 7, 2009, and presumably change the outcome of the August 2011 Board decision denying the same, an averment of CUE premised upon new evidence that was never before the Board by definition cannot be error, as CUE is necessarily constrained by the evidence before the Board at the time of its original decision. New evidence never within the scope of the original decision cannot comprise CUE. 

Should the Moving Party instead intend to file a new claim for earlier effective date for service connection for PTSD, on the basis of the above-referenced "new and material" evidence, that would indeed constitute a new claim requiring initial adjudication by the RO as the Agency of Original Jurisdiction (AOJ), and the Moving Party may undertake to do so (though the Board declines to intimate as to merits of any such action, particularly given the strictures of finality set forth under Rudd v. Nicholson, 20 Vet. App. 296 (2006), which operates to preclude "freestanding" claims against prior Board or RO decisions determining an applicable effective date of compensation, absent a valid, particularized and properly pled claim for CUE in the prior adjudicative determination).

Finally, additional June 2012 correspondence from the Moving Party requests review of the "entire claims folder" and action undertaken to "correct all clear and unmistakable errors," without setting forth a definitive and cognizable reason for why this should be done. This again presents a non-specific averred error.

Because the Moving Party's motion fails to comply with the requirements set forth in 38 C.F.R. § 20.1404(b) (2014), the motion is dismissed without prejudice.


ORDER

The motion is dismissed without prejudice to refiling.




	                       ____________________________________________
	Nathan Kroes
	Acting Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may be appealed to the United States Court of Appeals for Veterans Claims. 38 U.S.C.A. § 7252 (West  2002); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an issue to the Court must first obtain a final BVA decision on that issue.")  This dismissal under 38 C.F.R. § 20.1404(b) (2013) is not a final decision of the Board. 38 C.F.R. § 20.1409(b) (2014). This dismissal removes your motion from the Board's docket, but you may refile the motion at a later date if you wish.

